DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of 
14862464, filed 09/23/2015.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/16/2020 and 4/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “one or more machines to perform a method.” paragraphs [0123] and [0124] of the instant application mention processors as executing software, so, this raises a question as to what is meant in the specification and the claims by “machine.”  Since both the word “processor” and “machine” are used in the specification, it would be reasonable to presume that “machine” does not mean “processor.”  Therefore, claim 20 is rendered indefinite.
Claim 21 depends on independent claim 20 and is therefore also rejected. 
The preamble of claim 20 uses the singular article “A” with the plural word “media.”  The language can be written as “A medium” or “media,” but NOT “A … media.” It is not clear if it is a single “medium” or plurality of media. The applicant needs to clarify.	
Claim 21 depends on independent claim 20 and is therefore also rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because: the computer readable medium is not defined by applicant, therefore is open to a signal embodiment, therefore non-statutory. The specification fails to specifically exclude a transitory embodiment. 
Claims 20-21 are “machine-readable storage media” that is executed by a machine.  The specification of the instant application mentions at the end of paragraph [0097], “it is not required that the data and instructions be on a tangible machine readable medium in entirety at a particular instance of time.”  Paragraph [0098] of the specification seems to indicate a signal claim.
Claims 20-21 do not say that the medium is non-transitory, which also points to a 101 rejection.
Examiner’s Note:
Per MPEP 2106.03: For example, the BRI of machine-readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Allowable Subject Matter
Claims 2-15 are allowed.
Allowable Subject Matter:
“an Omni-antenna to listen, in a second mode, for second probe request messages transmitted by the device; a receiver to receive at least two first probe response messages in response to sequential transmission of the first probe request messages; and logic to generate a vector of signal strengths, distances, and angles for an individual beam steering direction according to information in the at least two first probe response messages and the first and second probe request messages.”
Claims 16-19 are allowed.
Allowable Subject Matter:
“a second sensor, wherein the second sensor includes: an array of antennas which is operable to sequentially transmit, in a first mode, first probe request messages in each array direction to a device, wherein each of the first probe request messages includes an encoding of a corresponding array direction, an Omni-antenna to listen, in a second mode, for second probe request messages transmitted by the device; a receiver to receive at least two first probe response messages in response to sequential transmission of the at least two first probe request messages; and logic to generate a vector of signal strengths, distances, and angles between the second sensor and the device according to information in the at least two first probe response messages and the first and second probe request messages, wherein the array of antennas and Omni-antenna of the first sensor operate in a different frequency channel than array of antennas and Omni-antenna of the second sensor.”
Claim 20-21 would be allowable if 101 rejection is overcome.
Allowable Subject Matter:
“listening in a second mode, via an Omni-antenna to listen, for second probe request messages transmitted by the device; receiving, by a receiver, at least two first probe response messages in response to sequential transmission of the first probe request messages; and generating, by a logic, a vector of signal strengths, distances, and angles for an individual beam steering direction according to information in the at least two first probe response messages and the first and second probe request messages.”
The closest prior arts found to be:
Roberts (US 2014/0253295) describes that at least one device is programmed to sequentially transmit, in a first mode, at least two first probe request messages towards a device (Figs. 1,2, 4, 5, 7 – 9, paragraphs 29, 32 - 33, 54, 63, 73, 81, 103-104, 117-118,125-126, 133, 138 and 145: in certain implementations the devices may include multiple antennas for transmission and/or reception using adaptive antenna techniques for beamforming or spatial division multiple access (SDMA) and/or using multiple input multiple output (MIMO) communication techniques (paragraph 94); at least one device is programmed to receive, from another device, at least two first probe response messages in response to transmitting the at least two first probe request messages (Figs. 2 - 4, 7, paragraphs 32-33, 54, 63, 73, 81, 103-104, 117-118, 125-126, 133, 138, and 145).
Maltsev (US 2014/0204846) describes that MIMO or beamforming wireless antenna elements are configured to sequentially transmit, in a first mode, at least two first messages in at least two beam steering directions, respectively (Figures 1 – 8, paragraphs 4-5, 29-33, 42, 46 - 47, 68 - 71,74 - 76, 95 - 96, 105 - 107, 118 - 152, 158 - 175, 178, 179, 184 - 197, 204 - 207, 216); the beam steering directions are encoded and communicated over various links in order to control the device’s antenna array to thus properly establish and maintain communications between network devices (Figures. 4 – 7, paragraphs 128 - 143, 198 – 210).
Abouelseoud et al. (US 10,499,320 B2) describes that newly joining MSTA may activate receiver and listen for beacons, using for example a quasi-omni antenna pattern, message exchanged between the new MSTA and the existing MSTA, such as via a probe request message and a probe response message (paragraph 110). 
Bloy (2010/022,5480) describes that the RF signal direction associated with the primary signal data record represents a vector along which the response signal is positioned, the signal data record including received signal strength data and distance along the RF signal direction (i.e., angle) from the antenna (Figures 1 – 6, paragraph 33-34, 43, 54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NUZHAT PERVIN/Examiner, Art Unit 3648